DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are currently pending.
Information Disclosure Statement 
The information disclosure statement filed 8/29/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
The references listed on IDS mailed on 8/29/2019 are considered with exception of International Search Report mailed on May 1, 2018 in the corresponding PCT International Application No. PCT/JP2018/005987, Written Opinion mailed on May 1, 2018 in the corresponding PCT International Application No.PCT/JP20J 8/005987, and Office Action and Search Report mailed on July 30, 2018 in the corresponding Taiwan Patent Application No. 107107471, because no English translations have been provided for these references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spin base rotation mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Regarding claim 1, claim limitation “spin base rotation mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “mechanism” coupled with functional language “rotateion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim elements “spin base rotation mechanism” is a limitation that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 1, claim limitation “spin base rotation mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,192,087 to Kawashima et al. (hereinafter “Kawashima”) in view of JP 8-139062 to Ito et al. (hereinafter “Ito”) (See English Translation).
Regarding claim 1, Kawashima teaches a device for supporting a wafer employed in producing semiconductors (column 1, lines 6-7), the device comprising a spin base provided rotatably about a rotation axis, a spin base rotation mechanism (column 3, lines 6-15) (see figure 1), a plurality of first chuck pins provided in the spin base (figure 1, #5), the first chuck pins (figure 1, #5) being switchable between an opened state (figure 3, a’) and a closed state (figure 1, a) (column 3, lines 18-27 and 48-52) and capable of clamping an end portion of the substrate from a side surface thereof in the closed state (figure 1, a) (see figure 1) (column 3, lines 18-27). Furthermore, Kawashima teaches that the apparatus can be used for performing a brush cleaning of a substrate (see figure 5).
Kawashima does not teach that an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped.
However, Ito teaches a substrate processing apparatus comprising a plurality of clamping mechanisms for clamping the peripheral surface of a substrate (see figures 12-17), wherein an upper surface of each of the plurality clamping mechanisms has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped (see figure 17) (English Translation [0049-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kawashima wherein an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped as taught by Ito, for the purpose of exposing the surfaces near the upper portion of the peripheral side of the substrate, allowing the upper portion of the peripheral side of the substrate surface to be treated by liquid and/or a brush when the pin is in a closed position as taught by Ito (see figures 16-17 of Ito) (English Translation [0049-0052]).
In addition, it is obvious to adjust the dimensions of components, due to various design criteria and manufacturing expense thereof. Consult MPEP 2144.04 IV. 

Regarding claim 2, Kawashima further teaches a plurality of second chuck pins (figure 1, #6) provided in the spin base (see figure 1), the second chuck pins (figure 1, #6) being switchable between an opened state (figure 1, a’) and a closed state (figure 3, a) (column 3, lines 28-47) and capable of clamping an end portion of the substrate from a side surface thereof in the closed state (figure 3, a) (see figure 3) (column 3, lines 18-27). In addition, Kawashima teaches that an upper surface of each of the plurality of second chuck pins (figure 1, #6) has a height higher than the upper surface of the substrate in the closed state in which the end portion of the substrate is clamped (see figure 2).

Regarding claim 3, Kawashima/Ito further teaches that each of the first chuck pins has an abutting surface to be abutted with the substrate in the closed state, and the abutting surface is abuttable with at least a lower surface and a side surface of a peripheral edge portion of the substrate (see figure 2 of Kawashima and figures 16 and 17 of Ito).

Regarding claim 4, Kawashima teaches a method for treating a surface of a substrate comprising the steps of a first clamping step of clamping the substrate by a plurality of first chuck pins (figure 1, #5) provided in a spin base (see figure 1), the first chuck pins (figure 1, #5) being switchable between an opened state (figure 3, a’) and a closed state (figure 1, a) (column 3, lines 18-27 and 48-52) and capable of clamping an end portion of the substrate from a side surface thereof in the closed state (figure 1, a) (see figure 1) (column 3, lines 18-27), and a second clamping step of clamping the substrate by a plurality of second chuck pins (figure 1, #6) provided in the spin base (see figure 1), the second chuck pins (figure 1, #6) being switchable between an opened state (figure 1, a’) and a closed state (figure 3, a) (column 3, lines 28-47) and capable of clamping an end portion of the substrate from a side surface thereof in the closed state (figure 3, a) (see figure 3) (column 3, lines 18-27). In addition, Kawashima teaches that an upper surface of each of the plurality of second chuck pins (figure 1, #6) has a height higher than the upper surface of the substrate in the closed state in which the end portion of the substrate is clamped (see figure 2). In addition, Kawashima teaches that a method for processing a substrate can comprise cleaning the substrate with a brush (figure 5, #34) (see figure 5).
Kawashima does not teach that an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped.
However, Ito teaches a substrate processing method comprising a clamping step with a plurality of clamping mechanisms for clamping the peripheral surface of a substrate (see figures 12-17), wherein an upper surface of each of the plurality clamping mechanisms has a height the same as or lower than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kawashima wherein an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped as taught by Ito, for the purpose of exposing the surfaces near the upper portion of the peripheral side of the substrate, allowing the upper portion of the peripheral side of the substrate surface to be treated by liquid and/or a brush when the pin is in a closed position as taught as taught by Ito (see figures 16-17 of Ito) (English Translation [0049-0052]).
In addition, it is obvious to adjust the dimensions of components, due to various design criteria and manufacturing expense thereof. Consult MPEP 2144.04 IV. 

Regarding claim 5, Kawashima does not teach that in the first clamping step, the substrate cleaning is performed by a brush. 
However, Kawashima/Ito teaches that the substrate can be cleaned by a brush (see figure 5 of Kawashima, and figure 17 of Ito). 
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Kawashima/Ito wherein in the first clamping step, the substrate is cleaned by a brush with a reasonable expectation of success, since Kawashima/Ito teaches that the substrate can be cleaned by a brush (see figure 5 of Kawashima, and figure 17 of Ito). 

Regarding claim 6, 
Kawashima/Ito does not explicitly teach that the second rotational speed is higher than the first rotational speed. 
However, it is noted that there are only three possibilities: a) the second rotational speed is higher than the first rotational speed, b) the second rotational speed is lower than the first rotational speed, and c) the second rotational speed is the same as the first rotational speed, and the skilled artisan would have found it obvious to try the Kawashima/Ito method wherein the second rotational speed is higher than the first rotational speed, with a reasonable expectation of success.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,192,087 to Kawashima et al. (hereinafter “Kawashima”) in view of JP 8-139062 to Ito et al. (hereinafter “Ito”) (See English Translation) and in further view of US 2013/0199726 to Kim et al. (hereinafter “Kim”).
Regarding claim 7, Kawashima teaches an apparatus and a method for treating a surface of a substrate, the method comprising the steps of a first clamping step of clamping the substrate by a plurality of first chuck pins (figure 1, #5) provided in a spin base (see figure 1), the first chuck pins (figure 1, #5) being switchable between an opened state (figure 3, a’) and a closed state (figure 1, a) (column 3, lines 18-27 and 48-52) and capable of clamping an end portion of the substrate from a side surface thereof in the closed state (figure 1, a) (see figure 1) (column 3, lines 18-27), and a second clamping step of clamping the substrate by 
Kawashima does not teach that an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped.
However, Ito teaches an apparatus and a substrate processing method comprising a clamping step with a plurality of clamping mechanism for clamping the peripheral surface of a substrate (see figures 12-17), wherein an upper surface of each of the plurality clamping mechanisms has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped (see figures 16-17 of Ito) (English Translation [0049-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kawashima wherein an upper surface of each of the plurality of first chuck pins has a height the same as or lower than an upper surface of the substrate in the closed state in which the end portion of the substrate is clamped as taught by Ito, for the purpose of exposing the surfaces near the upper portion of the peripheral side of the substrate, allowing the upper portion of the peripheral side of the substrate surface to be treated by liquid and/or a brush when the pin is in a closed position as taught by Ito (see figure 3 of Ito) (English Translation [0049-0052]).
In addition, it is obvious to adjust the dimensions of components, due to various design criteria and manufacturing expense thereof. Consult MPEP 2144.04 IV. 
Kawashima/Ito does not specifically teach a program recording medium of a program to execute a substrate processing method that performs a brush cleaning of a substrate. 
However, a program recording medium of a program to execute a substrate processing method was known in the art. For example, Kim teaches that a substrate treating method can be stored in a computer program in a recording medium that can be read by a computer [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program a recording medium with the method steps disclosed by Kawashima/Ito for the purpose of enhanced automation. 


Regarding claim 8, Kawashima does not teach that in the first clamping step, the substrate cleaning is performed by a brush. 
However, Kawashima/Ito/Kim teaches that the substrate can be cleaned by a brush (see figure 5 of Kawashima, and figure 17 of Ito). 
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Kawashima/Ito/Kim wherein in the first clamping step, the substrate is cleaned by a brush with a reasonable expectation of success, since Kawashima/Ito/Kim teaches that the substrate can be cleaned by a brush (see figure 5 of Kawashima, and figure 17 of Ito). 

Regarding claim 9, Kawashima further teaches that in the first clamping step the spin base is rotated (reads on “at a first speed”) (column 3, lines 18-22), and that in the second clamping step the spin base is rotated (reads on “at a second speed”) (column 3, lines 38-43).
Kawashima/Ito/Kim but does not explicitly teach the method wherein the second rotational speed is higher than the first rotational speed. 
However, it is noted that there are only three possibilities: a) the second rotational speed is higher than the first rotational speed, b) the second rotational speed is lower than the first rotational speed, and c) the second rotational speed is the same as the first rotational speed, and the skilled artisan would have found it obvious to try the Kawashima/Ito/Kim method wherein the second rotational speed is higher than the first rotational speed, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714